DETAILED ACTION
1.	Claims 17-32 of U.S. Application 16/632117 filed on January 17, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on January 17, 2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
5.	Claims 17-33 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 17, the closest prior art Michel (U.S. PGPub No. 20170110933) teaches (see figs. 3, 4, 6 and 7 below) an in-wheel electric motor (100) for a vehicle (title, Abstract, ¶ 47), the in- wheel electric motor (100) comprising: 
a stator (21, 22, 24) with at a vehicle side an elongated connector member (1), a cylindrical hollow stator body (21) connected to the connector member (1) with a central 
a cylindrical rotor body (30) coaxially enclosing the stator (21, 22, 24) and rotatable around an electric motor rotation axis (¶ 54 to ¶ 58); 
a cooling jacket (53, 54) that is situated at the perimeter of the cylindrical hollow stator body (21) and arranged for cooling the stator windings (24) (¶ 72 to ¶ 76); 

    PNG
    media_image1.png
    716
    602
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    704
    578
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    512
    493
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    548
    523
    media_image4.png
    Greyscale

However, neither Michel nor the cited prior art teaches-2-4848-5715-6810.1Atty. Dkt. No. 081909-0314 a power electronics device arranged within the hollow stator body and adapted for powering the stator windings; wherein the connector member is provided with a first opening of a feed channel for liquid coolant and a second opening of a return channel for liquid coolant, each of the feed and return channels being substantially parallel to an axial direction of the connector member; wherein the electric motor comprises an internal cooling circuitry with a feed connector and a return connector 4Docket No. 2001-2320for liquid coolant, with the feed connector arranged for liquid tight coupling to the first opening of the feed channel and the return connector arranged for liquid tight coupling to the second opening of the return channel, and wherein the internal cooling circuit comprises a coolant supply channel that extends 
Therefore regarding claim 17 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- a power electronics device (42) arranged within the hollow stator body (31) and adapted for powering the stator windings (41); wherein the connector member (33) is provided with a first opening of a feed channel (92) for liquid coolant and a second opening of a return channel (93) for liquid coolant, each of the feed and return channels being substantially parallel to an axial direction (A) of the connector member (33); wherein the electric motor comprises an internal cooling circuitry with a feed connector (102) and a return connector 4Docket No. 2001-2320 (103) for liquid coolant, with the feed connector arranged for liquid tight coupling to the first opening of the feed channel (92) and the return connector arranged for liquid tight coupling to the second opening of the return channel (93), and wherein the internal cooling circuit comprises a coolant supply channel (45A - 45E) that extends from the feed connector (102) through first the power electronics device (42) and subsequently to the cooling jacket (37) and from there to the return connector (103), wherein the feed connector (102) is arranged on an inlet of the coolant supply channel (45A) into the power electronics device, and the return connector is arranged on an outlet of the coolant supply channel from the cooling jacket (37) (see figs. 1 and 3 below) -- in the combination as claimed.
Claims 18-30 and 33 are allowed due to dependence on claim 17.

    PNG
    media_image5.png
    582
    785
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    488
    807
    media_image6.png
    Greyscale

Regarding claim 31, the closest prior art Schulze (WO 2012019690, see English MachineTranslation attached) teaches (see figs. 2 and 3 below) a method for assembling an in-wheel electric motor (title, Abstract; ¶ 28); the electric motor comprising a stator (12) with at a vehicle side an elongate connector member (9), a cylindrical hollow stator body (13) connected to the connector member (9) with a central axis (10) and on an outer surface of the stator body (13) equipped with stator windings (15) (¶ 86; ¶ 87), and 
further comprising a cylindrical rotor body (21) coaxially enclosing the stator (12); the electric motor (4) further comprising a power electronics device (18) for powering the stator windings (15) (¶ 88 to ¶ 91), 


    PNG
    media_image7.png
    802
    593
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    735
    589
    media_image8.png
    Greyscale

However, neither Schulze nor the cited prior art teaches the connector comprises a second opening of a return channel opening for liquid coolant, each of the feed and return channels being substantially parallel to an axial direction of the connector member;9Docket No. 2001-2320 wherein the method comprises providing a housing comprising control electronics, the housing having an outgoing cooling channel with a first male connector and a return cooling channel, with a second male connector situated near the 
Therefore regarding claim 31 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the connector comprises (33) a second opening (93) of a return channel opening for liquid coolant, each of the feed and return channels (92 and 93) being substantially parallel to an axial direction of the connector member (33);  9Docket No. 2001-2320 wherein the method comprises providing a housing (100) comprising control electronics, the housing having an outgoing cooling channel with a first male connector and a return cooling channel, with a second male connector situated near the first connector and sliding the first and second male connectors of the housing into the first and second openings (92, 93) (see figs. 1 and 3 above) -- in the combination as claimed.
Claims 32 is allowed due to dependence on claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	This application is in condition for allowance except for the following formal matters: 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features must be shown or the feature(s) canceled from the claim(s).  
The features of claim 1, lines 26-30, “wherein the internal cooling circuit comprises a coolant supply channel (45A - 45E) that extends from the feed connector (102) through first the power electronics device (42) and subsequently to the cooling jacket (37) and from there to the return connector (103)” are not shown in the drawings.  Figure 3 shows cooling flow through the return connector (103) before it enters the cool jacket (37), not after as the claim language stipulates.
The features of claim 1, lines 31-34, “wherein the feed connector (102) is arranged on an inlet of the coolant supply channel (45A) into the power electronics device, and the return connector is arranged on an outlet of the coolant supply channel from the cooling jacket (37)” are not shown in the drawings.  Figure 3 shows cooling flow through the return connector (103) before it enters the cool jacket (37), not after as the claim language stipulates.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “107” in figures 3 and 4 has been used to designate both “first seal” and "second seal".  
Claim 24, line 2, “flange (37)” should be -- flange (35) --.
Claim 30, line 2, “flange (37)” should be -- flange (35) --.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dextraze (U.S. PGPub No. 20190229583) teaches a liquid cooled electric machine provided with an enclosed stator and includes a cooling assembly so configured as to allow cooling liquid to flow in the coil receiving slots of the enclosed stator to thereby cool the coils positioned therein.
Zhou (U.S. PGPub No. 20180331601) teaches a wireless in-wheel electric motor assembly having a wheel, an electric motor disposed within the wheel, the electric motor including a stator and a rotor, a receiving coil disposed within the wheel and operable to receive wirelessly transmitted energy, a first converter disposed within the wheel, electrically coupled to the receiving coil and operable to convert the wirelessly transmitted energy from the receiving coil into direct current, an inverter circuit disposed within the wheel, electrically coupled to the conversion circuit and the electric motor, and operable to power the electric motor. The wireless in-wheel electric motor assembly further includes a cooling system disposed within the wheel that includes a micro pump operable to pump coolant, a fluid line operable to pass the coolant proximate at least 
Perkins (U.S. PGPub No. 20050104470) teaches one or more wheels of an electrically powered vehicle contains a motor rotor and a motor stator that is mounted on an integrated structure having a motor stator mounting element portion and wheel axle portion on each side thereof. The structure is fabricated from a unitary non-ferromagnetic substance. A rotor housing is journalled to the axle portion on both sides of the motor stator mounting element via bearings. A wheel assembly is mounted on the rotor housing thereby to be driven by the rotor. Forced-air cooling is provided through a hollow central passage. A plug separates the passage into two distinct sections, the inlet and the outlet. A plurality of cavities, provided with heat exchanger surfaces, are contained within the stator mounting element portion. Channels at each end of each cavity extend in the radial direction into the central passage. Cooling air enters from one end of the central passage, is directed through the inlet channels, the cavities and outlet channels before exiting through the opposite end of the central passage. Additional channels provide wire access to the motor stator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834